SUMMARY ORDER
Donna Antonio Royale seeks review of a May 18, 2007 BIA order denying his motion to reopen as untimely and finding no basis to reopen the proceedings sua sponte. In April 2007, Royale filed a motion to reopen with his sole argument being that the BIA should reopen “pursuant to its sua sponte authority” under 8 C.F.R. § 1003.2(a). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
We lack jurisdiction to review Royale’s argument that the BIA should have reopened his removal proceedings sua sponte because a “decision of the BIA [regarding] whether to reopen a case sua sponte under 8 C.F.R. § 1003.2(a) is entirely discretionary and therefore beyond our review.” Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006).
For the foregoing reasons, the petition for review is DISMISSED. As we have completed our review, the pending motion for a stay of removal in this petition is DISMISSED as moot.